DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is:
Salmon et al. - Applicant’s IDS (“Parallel Random Numbers: As Easy as 1, 2, 3”) which teaches: a PRNG (see title and abstract) using a Fiestel network (fig 1) in a number of rounds (section 3) in which the key dependent function of the Feistel network uses AES (fig 2 and section 4.1)
Rollgen (US 2011/0096923) which teaches: Derivation of the internal state of the method from the key, pseudorandom permutation of plaintext bits or groups of plaintext bits, partitioning of outsized plaintext data blocks, execution of at least three unbalanced Feistel network rounds with round functions having the ability to output results with variable length and bit-by-bit exclusive-or combination with output of round functions within the Feistel rounds - see abstract.

However, the prior art does not teach the invention as instantly claimed.  In particular, the prior art does not teach or suggest shuffling each branch of 128 bits into a prescribed order and executing an XOR of the inner bits of permuted state with the inner bits of a previous state.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495